Exhibit 10.1

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1.

 

Purchase and Sale of Common Stock

     1  

1.1

  Sale and Issuance of the Shares      1  

1.2

  Closing; Delivery      1  

1.3

  Defined Terms Used in this Agreement      2  

1.4

  Construction      3  

Section 2.

  Representations and Warranties of the Company      4  

2.1

  Organization, Good Standing and Qualification      4  

2.2

  Authorization      4  

2.3

  Capitalization      4  

2.4

  Valid Issuance      5  

2.5

  Consents      5  

2.6

  Use of Proceeds      5  

2.7

  No Material Adverse Change      5  

2.8

  SEC Filings      6  

2.9

  No Conflict, Breach, Violation or Default      6  

2.10

  Tax Matters      7  

2.11

  Title to Properties      7  

2.12

  Certificates, Authorities and Permits      7  

2.13

  Labor Matters      8  

2.14

  Intellectual Property      8  

2.15

  Tests and Preclinical and Clinical Trials      8  

2.16

  Environmental Matters      8  

2.17

  Legal Proceedings      9  

2.18

  Financial Statements      9  

2.19

  Insurance      9  

2.20

  Nasdaq Listing      9  

2.21

  Brokers and Finders      9  

2.22

  No Directed Selling Efforts or General Solicitation      10  

2.23

  No Integrated Offering      10  

2.24

  Private Placement      10  

2.25

  Foreign Corrupt Practices      10  

2.26

  Transactions with Affiliates      10  

2.27

  Internal Controls      10  

2.28

  Manipulation of Price      11  

2.29

  No Bad Actors      11  

2.30

  Investment Company      11  

Section 3.

  Representations and Warranties of the Investor      11  

3.1

  Organization      11  

3.2

  Authorization      11  

3.3

  Purchase Entirely for Own Account      11  

3.4

  Investment Experience      12  



--------------------------------------------------------------------------------

3.5

  Disclosure of Information      12  

3.6

  Restricted Securities      12  

3.7

  Legends      12  

3.8

  Accredited Investor      12  

3.9

  No General Solicitation      13  

3.10

  Brokers and Finders      13  

3.11

  Short Sales and Confidentiality Prior to the Date Hereof      13  

3.12

  No Government Recommendation or Approval      13  

3.13

  No Conflicts      13  

3.14

  Residency      14  

3.15

  Financial Capability      14  

Section 4.

  Covenants      14  

4.1

  Legend Removal      14  

4.2

  Short Sales and Confidentiality After the Date Hereof      15  

Section 5.

  Conditions to Closing      15  

5.1

  Conditions to the Investor’s Obligations      15  

5.2

  Conditions to Obligations of the Company      16  

5.3

  Termination of Obligations to Effect Closing; Effects      16  

Section 6.

  Miscellaneous      17  

6.1

  Successors and Assigns      17  

6.2

  Governing Law      17  

6.3

  Counterparts      17  

6.4

  Titles and Subtitles      18  

6.5

  Notices      18  

6.6

  No Finder’s Fees      18  

6.7

  Expenses      18  

6.8

  Waiver      18  

6.9

  Amendments      18  

6.10

  Severability      18  

6.11

  Entire Agreement      19  

6.12

  Specific Enforcement      19  

6.13

  Exclusive Jurisdiction; Venue      19  

6.14

  Publicity      20  

6.15

  Survival      20  

6.16

  Waiver of Jury Trial      20  

 

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of July 9, 2020, by
and between Vaccinex, Inc., a Delaware corporation (the “Company”), and
Friedberg Global-Macro Hedge Fund Ltd. (the “Investor”).

RECITALS

WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Section 4(a)(2) of the 1933 Act (as defined below) and Rule
506 of Regulation D (“Regulation D”) as promulgated by the SEC (as defined
below) under the 1933 Act;

WHEREAS, the Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and subject to the
conditions stated in this Agreement, an aggregate of 1,126,760 shares (the
“Shares”) of the Company’s Common Stock, par value $0.0001 per share (the
“Common Stock”); and

WHEREAS, contemporaneously with the sale of the Shares, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit A (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights in respect of the
Shares under the 1933 Act;

The parties hereby agree as follows:

 

  Section 1.

Purchase and Sale of Common Stock.

 

  1.1

Sale and Issuance of the Shares. On the Closing Date (as defined below), upon
the terms and subject to the conditions set forth herein, the Company will sell
and issue, and the Investor will purchase, for a price of $3.55 per Share, the
Shares.

 

  1.2

Closing; Delivery.

(a) Subject to the satisfaction or waiver of the conditions set forth in
Section 5, the completion of the purchase and sale of the Shares (the “Closing”)
shall occur remotely via exchange of documents and signatures at a time (the
“Closing Date”) determined by the Company and of which the Investor will be
notified at least two days in advance by the Company but (i) in no event earlier
than the second Business Day after the date hereof and (ii) in no event later
than the fifth Business Day after the date hereof, or as otherwise agreed to by
the Company and the Investor.

(b) On the Closing Date, the Investor shall deliver or cause to be delivered to
the Company, via wire transfer of immediately available funds pursuant to the
wire instructions delivered to the Investor by the Company on or prior to the
Closing Date, an amount equal to $4,000,000.



--------------------------------------------------------------------------------

(c) At the Closing, the Company shall deliver irrevocable instructions to the
transfer agent and registrar for the Common Stock (the “Transfer Agent”) to
issue to the Investor 1,126,760 Shares, registered in the name of the Investor
(or its nominee in accordance with its delivery instructions). The Shares shall
be delivered within one Trading Day of the Closing via a book-entry record
through the Transfer Agent.

 

  1.3

Defined Terms Used in this Agreement. In addition to the terms defined elsewhere
in this Agreement, the following terms used in this Agreement shall be construed
to have the meanings set forth or referenced below.

(a) “1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

(c) “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common Control with such Person.

(d) “Business Day” means any day except Saturday, Sunday and any legal holiday
or a day on which banking institutions in New York, New York generally are
authorized or required by law or other governmental actions to close.

(e) “Company Covered Person” means, with respect to the Company as an “issuer”
for purposes of Rule 506 promulgated under the 1933 Act, any Person listed in
the first paragraph of Rule 506(d)(1).

(f) “Company’s Knowledge” means the actual knowledge of the executive officers
(as defined in Rule 405 under the 1933 Act) of the Company.

(g) “Control” (including the terms “controlling,” “controlled by” or “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

(h) “Material Adverse Effect” means any fact, circumstance, change, event,
occurrence or effect that, individually, or in the aggregate with any such other
facts, circumstances, changes, events, occurrences or effects, would have, or
would reasonably be expected to have, a material adverse effect on the financial
condition, business, properties, assets, liabilities, or results of operations
of the Company and its Subsidiary, taken as a whole.

(i) “Material Contract” means any contract, instrument or other agreement to
which the Company is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the SEC Filings (as defined below)
pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

(j) “Nasdaq” means the Nasdaq Capital Market.

 

2



--------------------------------------------------------------------------------

(k) “Person” means any individual, firm, corporation, limited liability company,
partnership, company or other entity, and shall include any successor (by merger
or otherwise) of such entity.

(l) “Principal Trading Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the date of
this Agreement and the Closing Date, shall be Nasdaq.

(m) “SEC” means the U.S. Securities and Exchange Commission.

(n) “Short Sales” means all “short sales” as defined in Rule 200 of Regulation
SHO under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

(o) “Subsidiary” means, with respect to any Person, any corporation, association
or other business entity of which more than 50% of the voting power of the
outstanding Voting Stock or of the membership interests is owned, directly or
indirectly, by such Person and/or one or more other Subsidiaries of such Person.

(p) “Trading Day” means (i) a day on which the Common Stock is listed or quoted
and traded on its Principal Trading Market (other than the OTC Bulletin Board,
OTCQX or OTCQB), or (ii) if the Common Stock is not listed on a Trading Market
(other than the OTC Bulletin Board, OTCQX or OTCQB), a day on which the Common
Stock is traded in the over-the-counter market, as reported by the OTC Bulletin
Board or OTC Markets Group Inc., as applicable, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by OTC Markets
Group Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) or (iii) hereof, then Trading Day
shall mean a Business Day.

(q) “Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the OTC Bulletin Board, OTCQX or OTCQB on which the Common Stock
is listed or quoted for trading on the date in question.

(r) “Transaction Documents” means this Agreement and the Registration Rights
Agreement.

(s) “Voting Stock” means, with respect to any Person, capital stock of any class
or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

  1.4

Construction. Whenever required by the context, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns, pronouns, and verbs shall include the plural
and vice versa. Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the

 

3



--------------------------------------------------------------------------------

 

terms thereof and, if applicable, hereof. A reference to either party hereto
includes such party’s permitted assignees and/or the respective successors in
title to substantially the whole of such party’s undertaking. All references to
“Sections” and “Exhibits” contained in this Agreement are, unless specifically
indicated otherwise, references to sections or exhibits of or to this Agreement.
The recitals and exhibits to this Agreement form part of the operative
provisions of this Agreement and references to this Agreement shall, unless the
context otherwise requires, include references to the recitals and exhibits to
this Agreement. As used in this Agreement, the following terms shall have the
meanings indicated: (a) “day” means a calendar day; (b) “United States” means
the United States of America; (c) “dollar” or “$” means lawful currency of the
United States; (d) “including” or “include” means “including without
limitation”; and (e) references in this Agreement to specific laws includes the
succeeding law, section, or provision corresponding thereto and the rules and
regulations promulgated thereunder.

 

  Section 2.

Representations and Warranties of the Company. The Company hereby represents and
warrants to the Investor that, except as described in the Company’s SEC Filings
(as defined below), which qualify these representations and warranties in their
entirety:

 

  2.1

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company’s
Subsidiary is set forth on Exhibit 21.1 to its most recent Annual Report on Form
10-K, and the Company owns 80% of the outstanding equity of such Subsidiary and
is its sole general partner. The Company’s Subsidiary is duly organized and
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite power and authority to carry on its business
as now conducted. The Company’s Subsidiary is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property makes such
qualification or leasing necessary unless the failure to so qualify has not had
and would not reasonably be expected to have a Material Adverse Effect.

 

  2.2

Authorization. The Company has the requisite corporate power and authority and
has taken all requisite corporate action necessary for, and no further action on
the part of the Company, its officers, directors and

 

4



--------------------------------------------------------------------------------

 

stockholders is necessary for, (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Shares. This
Agreement constitutes, and the Registration Rights Agreement when executed will
constitute, the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally and
to general equitable principles.

 

  2.3

Capitalization. The Company is authorized under its Certificate of Incorporation
to issue 100,000,000 shares of Common Stock. As of the date hereof, a total of
17,123,482 shares of Common Stock are issued and outstanding, and there are a
total of 3,325,052 shares of Common Stock underlying stock options and other
securities exercisable for, convertible into or exchangeable for shares of
Common Stock. All the issued and outstanding shares of the Company’s capital
stock have been duly authorized and validly issued and are fully paid and
nonassessable. No Person is entitled to preemptive or similar statutory or
contractual rights with respect to the issuance by the Company of any securities
of the Company, including, without limitation, the Shares. Except for stock
options approved pursuant to Company stock-based compensation plans described in
the SEC Filings and securities exercisable for, convertible into or exchangeable
for shares of capital stock of the Company disclosed in the SEC Filings, there
are no outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind, except as contemplated by
this Agreement. There are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them. Except as disclosed in the SEC Filings, no Person
has the right to require the Company to register any securities of the Company
under the 1933 Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person. The issuance and sale of the Shares hereunder will not
obligate the Company to issue shares of Common Stock or other securities to any
other Person (other than the Investor) and will not result in the adjustment of
the exercise, conversion, exchange or reset price of any outstanding security.
The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

 

5



--------------------------------------------------------------------------------

  2.4

Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investor), except for restrictions
on transfer set forth in the Transaction Documents or imposed by applicable
securities laws.

 

  2.5

Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than (a) filings that have been made pursuant to
applicable state securities laws, (b) post-sale filings pursuant to applicable
state and federal securities laws, (c) filings pursuant to the rules and
regulations of Nasdaq and (d) filing of the registration statement required to
be filed by the Registration Rights Agreement, each of which the Company has
filed or undertakes to file within the applicable time.

 

  2.6

Use of Proceeds. The net proceeds of the sale of the Shares hereunder shall be
used by the Company to fund the ongoing development of pepinemab and for working
capital and general corporate purposes.

 

  2.7

No Material Adverse Change. Since December 31, 2019, except as identified and
described in the SEC Filings filed at least one Trading Day prior to the date
hereof, there has not been:

(a) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the SEC Filings, except for changes in the ordinary course of
business which have not had and would not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;

(b) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(c) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(d) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(e) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted);

 

6



--------------------------------------------------------------------------------

(f) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any Material Contract or arrangement by which the
Company is bound or to which any of its assets or properties is subject;

(g) any material labor difficulties or, to the Company’s Knowledge, labor union
organizing activities with respect to employees of the Company;

(h) any material transaction entered into by the Company other than in the
ordinary course of business or as otherwise disclosed in writing to the
Investor;

(i) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company; or

(j) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

 

  2.8

SEC Filings. The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the 1933 Act and the
1934 Act, including pursuant to Section 13(a) or 15(d) thereof, for the one year
period preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (collectively, the “SEC
Filings”). At the time of filing thereof, the SEC Filings complied in all
material respects with the requirements of the 1933 Act or the 1934 Act, as
applicable, and the rules and regulations of the SEC thereunder.

 

  2.9

No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares in accordance with the provisions hereof will not, except
(solely in the case of clauses (i)(b) and (ii)) for such violations, conflicts
or defaults as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) conflict with or result in a
breach or violation of (a) any of the terms and provisions of, or constitute a
default under, the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investor through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”)), or (b) assuming the
accuracy of the representations and warranties in Section 3, any applicable
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or its
Subsidiary, or any of their assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
its Subsidiary or give to others any rights of termination, amendment,
acceleration or cancellation

 

7



--------------------------------------------------------------------------------

 

(with or without notice, lapse of time or both) of, any Material Contract. This
Section does not relate to matters with respect to tax status, which are the
subject of Section 2.10, employee relations and labor matters, which are the
subject of Section 2.13, or Environmental Laws (as defined below), which are the
subject of Section 2.16.

 

  2.10

Tax Matters. The Company and its Subsidiary have timely prepared and filed all
material tax returns required to have been filed by them with all appropriate
governmental agencies and timely paid all material taxes shown thereon or
otherwise owed by them. There are no material unpaid assessments against the
Company nor, to the Company’s Knowledge, any audits by any federal, state or
local taxing authority. All material taxes that the Company is required to
withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens pending or, to the Company’s Knowledge, threatened against the Company or
any of its assets or property. With the exception of agreements or other
arrangements that are not primarily related to taxes entered into in the
ordinary course of business, there are no outstanding tax sharing agreements or
other such arrangements between the Company and any other corporation or entity
(other than a subsidiary of the Company).

 

  2.11

Title to Properties. The Company and its Subsidiary have good and marketable
title to all real properties and all other properties and assets owned by them,
in each case free from liens, encumbrances and defects, except such as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and the Company and its Subsidiary hold any leased real or
personal property under valid and enforceable leases with no exceptions, except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

  2.12

Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except where
failure to so possess would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Company has not received
any written notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that would reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate, on the
Company.

 

  2.13

Labor Matters. The Company is not party to or bound by any collective bargaining
agreements or other agreements with labor organizations. To the Company’s
Knowledge, the Company has not violated in any material respect any laws,
regulations, orders or contract terms affecting

 

8



--------------------------------------------------------------------------------

 

the collective bargaining rights of employees or labor organizations, or any
laws, regulations or orders affecting employment discrimination, equal
opportunity employment, or employees’ health, safety, welfare, wages and hours.
No material labor dispute with the employees of the Company, or with the
employees of any principal supplier, manufacturer, customer or contractor of the
Company, exists or, to the Company’s Knowledge, is threatened or imminent.

 

  2.14

Intellectual Property. To the Company’s Knowledge, the Company and its
Subsidiary own, possess, license or have other rights to use, all patents,
copyrights, trademarks, service marks, trade names, service names, trade secrets
and other intellectual property described in the SEC Filings necessary for the
conduct of the Company’s business as currently conducted and that the failure to
so have would have or reasonably be expected to result in a Material Adverse
Effect (collectively, the “Intellectual Property”). There is no pending or, to
the Company’s Knowledge, threatened action, suit, proceeding or claim by any
Person that the Company’s business or the business of its Subsidiary as now
conducted infringes or violates any patent, trademark, copyright, trade secret
or other intellectual property rights of another. To the Company’s Knowledge,
there is no existing infringement by another Person of any of the Intellectual
Property owned or exclusively licensed by the Company or its Subsidiary that
would have or would reasonably be expected to have a Material Adverse Effect.
The Company and its Subsidiary have taken reasonable security measures to
protect the secrecy, confidentiality and value of the non-public portions of the
Intellectual Property owned or exclusively licensed by the Company or its
Subsidiary, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

  2.15

Tests and Preclinical and Clinical Trials. The studies, tests and preclinical
and clinical trials conducted by the Company or conducted on behalf of the
Company that are described in the SEC Filings were and, if still pending, are
being conducted in all material respects in accordance with the relevant
experimental protocols, procedures and controls and all applicable laws; the
descriptions of the results of such studies, tests and trials contained in the
SEC Filings are accurate and complete and fairly present the data derived from
such studies, tests and trials in all material respects as of the respective
dates of such SEC Filings; the Company is not aware of any studies, tests or
trials, the results of which the Company believes are materially inconsistent
with the study, test or trial results described or referred to in the SEC
Filings when viewed in the context in which such results are described and the
clinical state of development; and the Company has not received any notices or
written correspondence from the U.S. Food and Drug Administration or any other
federal, state, local or foreign governmental or regulatory authority requiring
the

 

9



--------------------------------------------------------------------------------

 

termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.

 

  2.16

Environmental Matters. The Company is not in violation of any material statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has not released any hazardous substances
regulated by Environmental Law onto any real property that it owns or operates,
and has not received any written notice or claim it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and to the Company’s
Knowledge, there is no pending or threatened investigation that would reasonably
be expected to lead to such a claim.

 

  2.17

Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending or, to the Company’s
Knowledge, threatened in writing, to which the Company or its Subsidiary are or
may reasonably be expected to become a party or to which any property of the
Company or its Subsidiary are or may reasonably be expected to become the
subject that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

  2.18

Financial Statements. The financial statements included in the SEC Filings
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal year-end audit adjustments, and such consolidated financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”) (except as may be disclosed therein or in the notes thereto,
and except that the unaudited financial statements may not contain all footnotes
required by GAAP, and, in the case of quarterly financial statements, except as
permitted by Form 10-Q under the 1934 Act).

 

  2.19

Insurance. The Company maintains in full force and effect insurance coverage
that is customary for comparably situated companies for the business being
conducted and properties owned or leased by the

 

10



--------------------------------------------------------------------------------

 

Company, and the Company reasonably believes such insurance coverage to be
adequate against all liabilities, claims and risks against which it is customary
for comparably situated companies to insure.

 

  2.20

Nasdaq Listing. The Company is in compliance with applicable Nasdaq continued
listing requirements. There are no proceedings pending or, to the Company’s
Knowledge, threatened against the Company relating to the continued listing of
the Common Stock on Nasdaq and the Company has not received any notice of, nor
to the Company’s Knowledge is there any reasonable basis for, the delisting of
the Common Stock from Nasdaq.

 

  2.21

Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or the Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. No Investor shall have any obligation with
respect to any fees, or with respect to any claims made by or on behalf of other
Persons for fees, in each case of the type contemplated by this Section 2.21
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

  2.22

No Directed Selling Efforts or General Solicitation. Neither the Company nor any
Person acting on its behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation D promulgated under the 1933
Act) in connection with the offer or sale of any of the Shares.

 

  2.23

No Integrated Offering. Neither the Company nor any Person acting on its behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any Company security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) and Regulation D for
the exemption from registration for the transactions contemplated hereby.

 

  2.24

Private Placement. Assuming the accuracy of the representations and warranties
of the Investor set forth in Section 3, the offer and sale of the Shares to the
Investor as contemplated hereby is exempt from the registration requirements of
the 1933 Act. The issuance and sale of the Shares does not contravene the rules
and regulations of Nasdaq.

 

  2.25

Foreign Corrupt Practices. Neither the Company, its Subsidiary, nor to the
Company’s Knowledge, any director, officer, agent, employee or other Person
acting on behalf of the Company or its Subsidiary has, in the course of its
actions for, or on behalf of, the Company or its Subsidiary: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political

 

11



--------------------------------------------------------------------------------

 

activity; (ii) made any direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate funds; (iii) violated or
is in violation of in any material respect any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 

  2.26

Transactions with Affiliates. Except as disclosed in the SEC Filings, none of
the executive officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company or its Subsidiary is presently a
party to any transaction with the Company or its Subsidiary (other than as
holders of stock options and/or restricted stock, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s Knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

  2.27

Internal Controls. The Company has established and maintains disclosure controls
and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934 Act), which
are designed to ensure that material information relating to the Company,
including its Subsidiary, is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities.
Since the end of the Company’s most recent audited fiscal year, there have been
no material weaknesses in the Company’s internal control over financial
reporting (whether or not remediated) and no change in the Company’s internal
control over financial reporting that has materially affected, or would
reasonably be expected to materially affect, the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
controls over financial reporting that has occurred during its most recent
fiscal quarter that has materially affected, or would reasonably be expected to
materially affect, the Company’s internal control over financial reporting.

 

  2.28

Manipulation of Price. The Company has not taken, nor will it take, directly or
indirectly any action designed to stabilize or manipulate the price of the
Common Stock or any security of the Company to facilitate the sale or resale of
any of the Shares.

 

  2.29

No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification Event”) is applicable
to the Company or, to the Company’s Knowledge, any

 

12



--------------------------------------------------------------------------------

 

Company Covered Person, except for a Disqualification Event as to which Rule
506(d)(2)(ii–iv) or (d)(3) is applicable.

 

  2.30

Investment Company. The Company is not required to be registered as, and is not
an Affiliate of, and immediately following the Closing will not be required to
register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

  Section 3.

Representations and Warranties of the Investor. The Investor hereby represents
and warrants to the Company that:

 

  3.1

Organization. The Investor is a duly organized and validly existing legal entity
and has all requisite corporate, partnership, limited liability company or
similar power and authority, as applicable, to enter into and consummate the
transactions contemplated by the Transaction Documents, to carry out its
obligations hereunder and thereunder, and to invest in the Shares pursuant to
this Agreement, and is in good standing under the laws of the jurisdiction of
its organization.

 

  3.2

Authorization. The execution, delivery and performance by the Investor of the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of the Investor, and each has been duly executed and when delivered will
constitute the valid and legally binding obligation of the Investor, enforceable
against the Investor in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally, and general principles of equity.

 

  3.3

Purchase Entirely for Own Account. The Shares to be received by the Investor
hereunder will be acquired for the Investor’s own account, not as nominee or
agent, for the purpose of investment and not with a view to the resale or
distribution of any part thereof in violation of the 1933 Act, and the Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the 1933 Act without prejudice, however,
to the Investor’s right at all times to sell or otherwise dispose of all or any
part of such Shares in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
the Investor to hold the Shares for any period of time. The Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

 

  3.4

Investment Experience. The Investor acknowledges that it can bear the economic
risk and complete loss of its investment in the Shares and has such knowledge
and experience in financial or business matters that it is

 

13



--------------------------------------------------------------------------------

 

capable of evaluating the merits and risks of the investment contemplated
hereby.

 

  3.5

Disclosure of Information. The Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Shares, and has
conducted and completed its own independent due diligence. The Investor
acknowledges that copies of the SEC Filings are available on the EDGAR system.
Based on the information the Investor has deemed appropriate, it has
independently made its own analysis and decision to enter into the Transaction
Documents. The Investor is relying exclusively on its own investment analysis
and due diligence (including professional advice it deems appropriate) with
respect to the execution, delivery and performance of the Transaction Documents,
the Shares and the business, condition (financial and otherwise), management,
operations, properties and prospects of the Company, including but not limited
to all business, legal, regulatory, accounting, credit and tax matters. Neither
such inquiries nor any other due diligence investigation conducted by the
Investor shall modify, limit or otherwise affect the Investor’s right to rely on
the Company’s representations and warranties contained in this Agreement.

 

  3.6

Restricted Securities. The Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

  3.7

Legends. It is understood that, except as provided below, certificates
evidencing the Shares (or uncertificated interests in the Shares) may bear the
following or any similar legend:

(a) “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

 

14



--------------------------------------------------------------------------------

  3.8

Accredited Investor. The Investor is (a) an “accredited investor” within the
meaning of Rule 501(a) of Regulation D. The Investor has executed and delivered
to the Company a questionnaire in substantially the form attached hereto as
Exhibit B (the “Investor Questionnaire”), which the Investor represents and
warrants is true, correct and complete. The Investor is a sophisticated
institutional investor with sufficient knowledge and experience in investing in
private equity transactions to properly evaluate the risks and merits of its
purchase of the Shares.

 

  3.9

No General Solicitation. The Investor did not learn of the investment in the
Shares as a result of any general or public solicitation or general advertising,
or publicly disseminated advertisements or sales literature, including (a) any
advertisement, article, notice or other communication published in any
newspaper, magazine, website, or similar media, or broadcast over television or
radio, or (b) any seminar or meeting to which the Investor was invited by any of
the foregoing means of communications.

 

  3.10

Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or the Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Investor.

 

  3.11

Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, the Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with the
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Investor was first contacted by the Company or any other
Person regarding the transactions contemplated hereby and ending immediately
prior to the date hereof. The Investor, its Affiliates and authorized
representatives and advisors who are aware of the transactions contemplated by
the Transaction Documents have maintained the confidentiality of all disclosures
made to the Investor in connection with the transactions contemplated by the
Transaction Documents (including the existence and terms of such transactions).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

 

  3.12

No Government Recommendation or Approval. The Investor understands that no
United States federal or state agency, or similar agency of any other country,
has reviewed, approved, passed upon, or

 

15



--------------------------------------------------------------------------------

 

made any recommendation or endorsement of the Company or the purchase of the
Shares.

 

  3.13

No Conflicts. The execution, delivery and performance by the Investor of the
Transaction Documents and the consummation by the Investor of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder.

 

  3.14

Residency. The Investor’s office in which its investment decision with respect
to the Shares was made is located in Toronto, Ontario, Canada.

 

  3.15

Financial Capability. The Investor has immediately available funds necessary to
consummate the Closing on the terms and conditions contemplated by this
Agreement.

 

  Section 4.

Covenants.

 

  4.1

Legend Removal.

(a) In connection with any sale, assignment, transfer or other disposition of
the Shares by the Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, if requested by the Investor, the Company shall cause the Transfer
Agent to remove any restrictive legends related to the book-entry account
holding such Shares and make a new, unlegended book entry for such Shares sold
or disposed of without restrictive legends within two Trading Days of any such
request therefor from the Investor, provided that the Company has timely
received from the Investor customary representations and other documentation
reasonably acceptable to the Company in connection therewith.

(b) Subject to receipt from the Investor by the Company and the Transfer Agent
of customary representations and other documentation reasonably acceptable to
the Company and the Transfer Agent in connection therewith, upon the earliest of
such time as the Shares (i) have been sold or transferred pursuant to an
effective registration statement, (ii) have been sold pursuant to Rule 144, or
(iii) are eligible for resale under Rule 144(b)(1) or any successor provision,
the Company shall, in accordance with the provisions of this Section 4.1(b) and
within three Trading Days of any request therefor from the Investor accompanied
by such customary and reasonably acceptable documentation referred to above,
(A) deliver to the Transfer Agent

 

16



--------------------------------------------------------------------------------

irrevocable instructions that the Transfer Agent shall make a new, unlegended
book entry for such Shares, (B) cause its counsel to deliver to the Transfer
Agent one or more opinions to the effect that the removal of such legends in
such circumstances may be effected under the 1933 Act if required by the
Transfer Agent to effect the removal of the legend, and (C) deliver or cause to
be delivered to the Investor a new, unlegended book-entry notation or other
evidence that the legend has been removed.

(c) The Investor agrees with the Company (i) that the Investor will sell any
Shares pursuant to either the registration requirements of the 1933 Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, (ii) that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein
and (iii) that if, after the effective date of the registration statement
covering the resale of the Shares, such registration statement is not then
effective and the Company has provided notice to the Investor to that effect,
the Investor will sell Shares only in compliance with an exemption from the
registration requirements of the 1933 Act.

 

  4.2

Short Sales and Confidentiality After the Date Hereof. The Investor covenants
that neither it nor any Affiliates acting on its behalf or pursuant to any
understanding with it will execute any Short Sales during the period from the
date hereof until the earlier of such time as (i) the transactions contemplated
by this Agreement are first publicly announced or (ii) this Agreement is
terminated in full. The Investor covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company, the Investor will maintain (and will cause its Affiliates, authorized
representatives and advisors who are aware of the transactions contemplated by
the Transaction Documents) to maintain the confidentiality of all disclosures
made to it in connection with the transactions contemplated by the Transaction
Documents (including the existence and terms of such transactions). The Investor
understands and acknowledges that the SEC currently takes the position that
coverage of Short Sales of shares of the Common Stock “against the box” prior to
effectiveness of a resale registration statement with securities included in
such registration statement would be a violation of Section 5 of the 1933 Act,
as set forth in Item 239.10 of the Securities Act Rules Compliance and
Disclosure Interpretations compiled by the Office of Chief Counsel, Division of
Corporation Finance, and covenants that neither it nor any Affiliates acting on
its behalf or pursuant to any understanding with it will execute any such Short
Sales.

 

  Section 5.

Conditions to Closing.

 

  5.1

Conditions to the Investor’s Obligations. The obligation of the Investor to
purchase Shares at the Closing is subject to the fulfillment to the Investor’s
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by the Investor:

 

17



--------------------------------------------------------------------------------

(a) The representations and warranties made by the Company in Section 2 hereof
shall be true and correct as of the date hereof and as of the Closing Date, as
though made on and as of such date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date.

(b) The Company shall have performed in all material respects all obligations
and covenants herein required to be performed by it on or prior to the Closing
Date.

(c) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for the consummation of the purchase and
sale of the Shares and the consummation of the other transactions contemplated
by this Agreement, all of which shall be in full force and effect.

(d) The Company shall have executed and delivered the Registration Rights
Agreement.

(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated by the
Transaction Documents.

(f) The Company shall have delivered a certificate, executed on behalf of the
Company by an officer of the Company, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in subsections (a) through (c).
(e), (h) and (i) of this Section 5.1.

(g) The Company shall have delivered a certificate, executed on behalf of the
Company by an officer of the Company, dated as of the Closing Date, certifying
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by the Transaction Documents and the issuance of the
Shares, certifying the current versions of the Certificate of Incorporation and
Bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.

(h) There shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

(i) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

 

  5.2

Conditions to Obligations of the Company. The Company’s obligation to sell and
issue Shares at the Closing is subject to the fulfillment to the satisfaction of
the Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

 

18



--------------------------------------------------------------------------------

(a) The representations and warranties made by the Investor in Section 3 hereof
shall be true and correct as of the date hereof, and shall be true and correct
as of the Closing Date with the same force and effect as if they had been made
on and as of such date.

(b) The Investor shall have performed in all material respects all obligations
and covenants herein required to be performed by them on or prior to the Closing
Date.

(c) The Investor shall have executed and delivered the Registration Rights
Agreement and an Investor Questionnaire.

(d) The Investor shall have paid in full its purchase price to the Company.

 

  5.3

Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investor, on the
other hand, to effect the Closing shall terminate as follows:

(i) upon the mutual written consent of the Company and the Investor;

(ii) by the Company if any of the conditions set forth in Section 5.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) by the Investor if any of the conditions set forth in Section 5.1 shall
have become incapable of fulfillment, and shall not have been waived by the
Investor; or

(iv) by either the Company or the Investor if the Closing has not occurred on or
prior to July 30, 2020;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in the Transaction Documents if such breach has resulted in the
circumstances giving rise to such party’s seeking to terminate its obligation to
effect the Closing.

(b) Nothing in this Section 5.3 shall be deemed to release either party from any
liability for any breach by such party of the terms and provisions of the
Transaction Documents or to impair the right of either party to compel specific
performance by the other party of its obligations under the Transaction
Documents.

 

  Section 6.

Miscellaneous.

 

  6.1

Successors and Assigns. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Agreement, express or implied,

 

19



--------------------------------------------------------------------------------

 

is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

  6.2

Governing Law. This Agreement and all claims or causes of action (whether in
tort, contract or otherwise) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
shall be governed by and construed in accordance with the Laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware.

 

  6.3

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

  6.4

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

  6.5

Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next Business Day, (c) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next Business Day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address or e-mail address as set forth on the signature page,
or to such address, e-mail address or facsimile number as subsequently modified
by written notice given in accordance with this Section 6.5.

 

  6.6

No Finder’s Fees. Each party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this transaction. The
Investor agrees to indemnify and to hold harmless the Company from any liability
for any commission or compensation in the

 

20



--------------------------------------------------------------------------------

 

nature of a finder’s or broker’s fee arising out of this transaction (and the
costs and expenses of defending against such liability or asserted liability)
for which the Investor or any of the Investor’s officers, employees or
representatives is responsible. The Company agrees to indemnify and hold
harmless the Investor from any liability for any commission or compensation
in the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

  6.7

Expenses. Each party shall pay its own expenses (including fees and expenses of
financial advisors, attorneys and other advisors) incurred in connection with
the preparation, negotiation, due diligence, execution, delivery, and
performance of the Transaction Agreements and the consummation of the
transactions contemplated hereby and thereby.

 

  6.8

Waiver. Waiver by the Company or the Investor of a breach hereunder by the
Investor or the Company, respectively, shall not be construed as a waiver of any
subsequent breach of the same or any other provision. No delay or omission by a
party in exercising or availing itself of any right, power or privilege
hereunder shall preclude the later exercise of any such right, power or
privilege by such party. No waiver shall be effective unless made in writing
with specific reference to the relevant provision(s) of this Agreement and
signed by a duly authorized representative of the party granting the waiver. All
remedies, either under this Agreement or by law or otherwise afforded to either
party, shall be cumulative and not alternative.

 

  6.9

Amendments. Any term of this Agreement may be amended or terminated only with
the written consent of the Company and the Investor.

 

  6.10

Severability. If one or more of the terms or provisions of this Agreement is
held by a court of competent jurisdiction to be void, invalid, or unenforceable
in any situation in any jurisdiction, such holding shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the void, invalid, or unenforceable term or provision in
any other situation or in any other jurisdiction, and the term or provision
shall be considered severed from this Agreement solely for such situation and
solely in such jurisdiction, unless the void, invalid, or unenforceable term or
provision is of such essential importance to this Agreement that it is to be
reasonably assumed that the parties hereto would not have entered into this
Agreement without the void, invalid, or unenforceable term or provision. If the
final judgment of such court declares that any term or provision hereof is void,
invalid, or unenforceable, the parties hereto agree to: (a) reduce the scope,
duration, area, or applicability of the term or provision

 

21



--------------------------------------------------------------------------------

 

or to delete specific words or phrases to the minimum extent necessary to cause
such term or provision as so reduced or amended to be enforceable; and (b) make
a good-faith effort to replace any void, invalid, or unenforceable term or
provision with a valid and enforceable term or provision such that the
objectives contemplated by the parties hereto when entering this Agreement may
be realized.

 

  6.11

Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with respect to the subject matter hereof, and
any other written or oral agreement relating to the subject matter hereof
existing between the parties is expressly canceled.

 

  6.12

Specific Enforcement. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific intent or were otherwise breached.
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, in addition to any
other remedy to which they may be entitled by law or equity.

 

  6.13

Exclusive Jurisdiction; Venue. Each of the parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by another party hereto or its successors or assigns, shall be
brought and determined exclusively in the Delaware Court of Chancery, or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware, or, if both the Delaware
Court of Chancery and the federal courts within the State of Delaware decline to
accept jurisdiction over a particular matter, any other state court within the
State of Delaware, and, in each case, any appellate court therefrom. Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 6.13, (b) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of

 

22



--------------------------------------------------------------------------------

 

notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereto agrees that service of process upon such party in any such action
or proceeding shall be effective if such process is given as a notice in
accordance with Section 6.5.

 

  6.14

Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Investor
without the prior consent of the Company, except as such release or announcement
may be required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Investor shall allow the
Company reasonable time to comment on such release or announcement in advance of
such issuance. Notwithstanding the foregoing, the Investor may identify the
Company and the value of the Investor’s security holdings in the Company in
accordance with applicable investment reporting and disclosure regulations or
internal policies without prior notice to or consent from the Company
(including, for the avoidance of doubt, filings pursuant to Sections 13 and 16
of the 1934 Act).

 

  6.15

Survival. The representations, warranties, covenants and agreements contained in
this Agreement shall survive the Closing for a period of one year following the
Closing Date.

 

  6.16

Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT TO A TRIAL BY
JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) MAKES THIS WAIVER
VOLUNTARILY, AND (C) ACKNOWLEDGES THAT EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 6.16.

[Remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

COMPANY:

VACCINEX, INC.

By:

 

/s/ Maurice Zauderer

Name: Maurice Zauderer

Title: Chief Executive Officer

Address:

 

1895 Mount Hope Avenue

   

Rochester, New York 14620

With a copy to:

   

Hogan Lovells US LLP

   

100 International Drive

   

Suite 2000

   

Baltimore, Maryland 21202

   

Attn: William Intner

 

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

INVESTOR:

FRIEDBERG GLOBAL-MACRO HEDGE FUND LTD.

By:

 

/s/ Albert Friedberg

Name: Albert Friedberg

Title: Director

Address:

 

190 Elgin Avenue

 

George Town

 

Cayman Islands KY1-9005

E-Mail Address: funds@friedberg.com

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Registration Rights Agreement

(Attached)



--------------------------------------------------------------------------------

EXHIBIT B

Investor Questionnaire

(Attached)